Citation Nr: 0945299	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-32 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
scar on the left chin.

2.  Entitlement to a compensable evaluation for a scar on the 
right leg. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for vertigo.

4.  Entitlement to a compensable evaluation prior to 
September 15, 2008, and entitlement to an evaluation in 
excess of 10 percent from September 15, 2008, for a right 
deviated septum.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1943 to 
February 1946 with the U.S. Navy and from July 1949 to 
October 1952 with the U.S. Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a compensable evaluation for a 
scar on the right leg is addressed in the REMAND portion of 
the decision below and is  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The service-connected scar on the chin is productive of 
one characteristic of disfigurement.  

2.  The service-connected vertigo is productive of subjective 
complaints only, there are no objective findings or 
independent corroboration of dizziness and occasional 
staggering.   

3.  Prior to September 15, 2008, the service-connected right 
deviated septum was not productive of a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  

4.  As of September 15, 2008, the service-connected right 
deviated septum is productive of a 50 percent obstruction of 
the nasal passage on both sides but does not result in an 
unusual disability picture.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent 
evaluation for a scar on the left chin, but no more, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).  

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for vertigo, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88a, Diagnostic 
Code 6204 (2008). 

3.  The criteria for entitlement to a compensable evaluation 
prior to September 15, 2008 and entitlement to an evaluation 
in excess of 10 percent from September 15, 2008, for a right 
deviated septum, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §4.97, Diagnostic Code 6502 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disabilities adjudicated by this 
decision.  Specifically, the discussions in June 2005, May 
2006, April 2008 and May 2008 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to increased ratings.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decisions on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the appellant has had the chance to submit 
evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein have been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the VCAA letters and he was also 
provided with notice of the types of evidence necessary to 
establish an effective date or a disability evaluation for 
the issues on appeal in a May 2008 letter.  

Additionally, with respect to the claim for an increased 
rating for the left chin scar and the claim for an increased 
rating for vertigo, the Board notes that these appeals arise 
from grants of service connection where the Veteran has 
disagreed with the initial disability evaluation assigned.  
As a result of the grants of service connection and the 
assignment of a specific disability rating and effective 
dates for the left chin scar and the vertigo, section 5103(a) 
notice was no longer required.  See Dingess at 490 (2006).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA medical records and private 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims. The Board notes 
that the Veteran apparently was awarded Social Security 
benefits sometime in the 1980's.  These documents have not 
been obtained.  The Board finds, however, that the evidence 
of record is sufficient to accurately adjudicate the issues 
on appeal.  The current appeals were initiated almost 20 
years after the award of Social Security benefits.  An 
increased rating cannot be granted based on evidence dated 
almost 20 years prior to the date of the initiation of the 
claims being adjudicated.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations for 
issues adjudicated by this decision.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the service-connected disabilities since the 
Veteran was last examined in 2009.  38 C.F.R. § 3.327(a).  
Furthermore, the Board finds that the VA opinions obtained in 
this case are more than adequate, as they are predicated on a 
full reading of the medical records in the Veteran's claims 
file.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  The opinions consider all of the pertinent evidence 
of record including the statements of the appellant, and 
provide rationales for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining VA 
examinations or opinions concerning the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).   

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issues decided herein for which 
attempts to obtain the evidence have not been made.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the appellant as a 
lay person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the appellant is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Appellant is not competent to provide evidence as 
to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues on appeal do not involve simple diagnoses or 
medical assessments.  See Jandreau; see also Woehlaert.  The 
appellant is not competent to provide more than simple 
medical observations such as reporting he experiences pain or 
dizziness.  The appellant is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  


General increased ratings criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Entitlement to an initial compensable evaluation for a scar 
on the left chin.

In June 2005, the Veteran submitted a claim of entitlement to 
service connection, in part, for a scar under his chin.  

The service treatment records reveal that, in April 1950, the 
Veteran underwent removal of a cicatrix scar from a previous 
accident which occurred in 1947 (prior to his active duty 
service).  The location of the scar was reported as being in 
the left submaxillary region.  

In February 2006, the RO granted service connection for a 
scar on the left side of the chin and assigned a non-
compensable evaluation effective from the date of claim.  
Currently, there are two scars on the Veteran's chin.  The RO 
did not indicate which scar was granted service connection.  
The Board will therefore evaluate both scars as being service 
connected.  

The Veteran has disagreed with the initial disability 
evaluation assigned for the service-connected scar on the 
chin which has been evaluated as non-compensably disabling 
under Diagnostic Code 7800.  

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1).

On VA examination in January 2006, the Veteran reported that 
the longer of the scars under his chin was becoming somewhat 
firm and he tended to snag it with his razor when he shaved.  
This caused some bleeding, especially from the medial edge of 
the scar.  Other than that, the scar did not give him any 
trouble.  Physical examination revealed two scars on the 
chin.  The examiner noted that the shorter scar under the 
chin was not visible and that the longer of the scars "under 
the skin" (which the Board interprets as a typographical 
error and should be under the chin) was noticeable although, 
at first, the scar appeared to be a natural skin fold.  One 
was 2.5 inches long and 1/4 inch wide and puckered in 
appearance.  There was no redness, warmth, swelling or keloid 
formation.  There was some mild irritation on the scar but no 
loss of muscle bulk.  There was some mild irritation on the 
medial end of the scar which the Veteran reported came from 
shaving.  The other scar was approximately one inch in length 
and 1/8 inch wide.  There was no redness, warmth, swelling or 
keloid formation.  There was no fixation or contraction of 
the scar and there was no loss of muscle bulk.  There was no 
tenderness to palpation of either scar.  The pertinent 
assessment was facial scars secondary to motor vehicle 
accident.  Several of the scars were mildly symptomatic and 
the Veteran accidentally caught his razor on them when he was 
shaving.  

At the time of a September 2008 VA examination, the Veteran 
reported that nothing had changed since the last VA 
examination of his scars.  He indicated that his scars do not 
prevent him from working and they did not affect his 
activities of daily living.  Physical examination revealed 
that the scar on the face was difficult to see on the lateral 
aspect of the left chin.  The scar was 2.5 inches long and 1/4 
inch wide.  It was puckered in appearance.  There was no 
redness, swelling or keloid formation.  There was no 
adhesiveness.  The pertinent diagnosis was a healed facial 
scar without sequelae.  

The Board finds that an increased rating to ten percent is 
warranted for the service-connected scar on the chin.  The 
scar on the chin meets one of the characteristics of 
disfigurement (a scar which is at least 1/4 inch wide).  While 
the scar has also been described as puckered, this texture 
abnormality is not larger than an area exceeding six square 
inches or 39 square centimeters which is a requirement to be 
considered a characteristic of disfigurement.  The service-
connected scar on the chin does not meet any of the other 
criteria considered to be characteristics of disfigurement.  
Under Diagnostic Code 7800, a scar on the head, face or neck 
which meets one of the characteristics of disfigurement 
warrants a 10 percent evaluation.  The Board notes that the 
Veteran's scar has been described as barely visible, however, 
the Board does not appear to have discretion under the 
current regulation to determine that, even if a 
characteristic of disfigurement is present, a compensable 
evaluation is not warranted when there is no actual 
disfigurement.  

The Board has also considered whether the veteran is entitled 
to a higher rating under any other diagnostic codes 
pertaining to scars.  Diagnostic Codes 7801 and 7802 address 
scars other than those to the head, face, or neck.  The 
veteran's scar involves the chin; therefore, these codes are 
not applicable in the instant case.

Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial, unstable.  Note (1) to Diagnostic Code 
7803 provides that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) provides that a superficial scar is one not 
associated with soft tissue damage.  There is no evidence of 
record which indicates that the service-connected scar on the 
chin is unstable.  The Veteran has not alleged such a fact 
pattern and clinical evaluations have failed to document such 
symptomatology.  An increased rating is not warranted under 
Diagnostic Code 7803.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  The VA 
examinations conducted in January 2006 and September 2008 
document that the scar was not painful on palpation.  The 
disability was described as being healed without sequelae at 
the time of the most recent VA examination.  A higher rating 
cannot be assigned under this Diagnostic Code.

Diagnostic Code 7805 instructs the rater to evaluate scars 
based on limitation of function of the affected part.  There 
is no evidence of record documenting that the service-
connected scar is productive of any limitation of function of 
the Veteran's chin.  The Veteran has not alleged such 
symptomatology.  He has reported that he has difficulty with 
shaving but this does not equate to interference with the 
function of the Veteran's chin.  

Based on the above, the Board finds that a 10 percent 
evaluation is warranted for the service-connected scar on the 
chin.  

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected scar on the chin is inadequate.  A comparison 
between the level of severity and symptomatology of the scar 
on the chin with the established criteria found in the rating 
schedule under Diagnostic Code 7800 shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for the scar on his 
chin.  Indeed, it does not appear from the record that he has 
been hospitalized at all for that disability.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  At the September 2008 VA 
examination, the Veteran indicated the scars did not prevent 
him from working or affect his activities of daily living.  
There is nothing in the record which suggests that the 
service-connected scar on the chin itself markedly impacted 
his ability to perform his job.  The evidence of record 
demonstrates that the Veteran last worked in the 1980's which 
is many years prior to the pertinent appeal period.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


Entitlement to an initial evaluation in excess of 10 percent 
for vertigo.

The service-connected vertigo is currently evaluated, by 
analogy, as 10 percent disabling under Diagnostic Code 6204.  

Diagnostic Code 6204 provides the rating criteria for 
evaluation of peripheral vestibular disorders.  Under DC 6204 
a 10 percent rating is warranted if the condition manifests 
as occasional dizziness and a 30 percent rating is warranted 
if the condition manifests as dizziness and occasional 
staggering.  Significantly, the Note to Diagnostic Code 6204 
indicates that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
rating can be assigned and that hearing impairment or 
suppuration should be rated separately and combined.   

The Board finds that an increased rating is not warranted for 
the service-connected vertigo as there is no objective 
evidence of record supporting the diagnosis of the vestibular 
disequilibrium.  The only evidence of record which indicates 
that the Veteran experiences dizziness and/or staggering is 
the Veteran's own allegations.  No clinical evaluations or 
test results have included any objective findings to support 
the allegation of dizziness.  There has been no objective 
confirmation in the form of statements from someone 
witnessing the Veteran experiencing problems with dizziness 
nor reports of witnessing the Veteran staggering.  

The report of the July 2007 VA ear disease examination which 
was the basis for the grant of service connection was based 
on subjective complaints.  No objective evidence documenting 
problems with vestibular disequilibrium was set forth.  There 
was no observation by the examiner indicating dizziness or 
staggering.  The examiner specifically noted that 
neurological examination revealed no past pointing, no 
nystagmus and the Romberg was negative.  

The most recent VA examination, which was conducted in 
September 2008, does not indicate that there is objective 
evidence of problems with vestibular disequilibrium.  
Vestibular examination was referenced as showing no lateral 
gaze nystagmus and no pass pointing.  Finger to nose was 
excellent and the Veteran could track moving objects.  There 
was no drift and no tremor in the hands.  Romberg was 
negative and the Veteran tolerated this well.  

The clinical records associated with the claims file are 
devoid of objective evidence of the Veteran having problems 
with vestibular disequilibrium.  The records document 
subjective reports of dizziness.  While the Veteran has 
alleged that some of the records document injuries as a 
result from falls, the fact that the fall was the result of 
vestibular disequilibrium was not referenced in the records.  

The September 2008 VA examination indicates that the 
Veteran's reported symptomatology is not associated with his 
service-connected vertigo.  At the time of the September 2008 
VA ear disease examination, the Veteran reported that he 
experienced disequilibrium when he got up quickly from a 
sitting position.  If he rose slowly, the unsteadiness would 
resolve.  It was not associated with a true spinning 
sensation but with a lightheadedness.  The Veteran used to be 
able to walk 20 or 30 blocks before he became lightheaded but 
now he felt he could only walk eight or nine blocks before 
getting lightheaded.  There was no shortness of breath 
associated with this but there was also no true vertigo or 
spinning sensation.  The examiner wrote that he was 
suspicious that the disequilibrium was not of vestibular 
etiology based on the nature and character of the Veteran's 
reported symptoms and also given that the Veteran had a past 
medical history of angina, coronary artery disease, 
hypertension, blurred vision, prostate cancer, 
hypercholesterolemia, hypertensive renal disease and macular 
degeneration.  The examiner further noted that the Veteran 
was on a number of medications which can have a side effect 
of disequilibrium.  It was the examiner's impression that the 
Veteran's reported disequilibrium symptoms were 
cardiovascular or neurologic rather than vestibular.  The 
examiner advised the Veteran that the symptoms were real but 
they did not appear by history to be of vestibular etiology.  
The conclusion from the examination that the Veteran's 
symptoms were not of vestibular origin weighs against an 
increased rating.  

The Board notes that dizziness is a symptoms which a lay 
person is capable of providing competent evidence on.  The 
Board has duly considered the Veteran's lay statements, 
including as presented in submitted statements and statements 
noted in reports of medical treatment and examination.  
However, the Board's focus on objective evidence is 
particularly relevant where, as here, supportive objective 
findings are explicitly part of the rating criteria.  
Peripheral vestibular disorder is rated based on symptoms.  
Under the applicable diagnostic code, 38 C.F.R. § 4.88a, DC 
6204, occasional dizziness warrants a 10 percent evaluation.  
Dizziness and occasional staggering warrant a 30 percent 
evaluation.  However, the Note following that code 
specifically informs that objective findings to support the 
diagnosis are required for a compensable rating to be 
assigned under DC 6204 for peripheral vestibular disorder.  

The case as presented does not require objective findings of 
peripheral vestibular disorder to substantiate a compensable 
rating, since both service connection of a peripheral 
vestibular disorder and a compensable rating are already 
established.  Rather, the question at present is whether the 
cognizable evidence of record more nearly approximates the 
criteria for the assigned 10 percent evaluation, or a higher 
evaluation.  A 30 percent evaluation under Diagnostic Code 
6204 requires disequilibrium and occasional staggering.  The 
Board believes that corroboration of symptoms is required to 
support this higher rating under the applicable code.  This 
corroboration is not documented in the claims file.  

Because there is no objective or corroborating evidence to 
support a greater level of disability due to the Veteran's 
peripheral vestibular disorder, the preponderance of the 
evidence is against entitlement to an increased evaluation 
from the 10 percent assigned.  38 C.F.R. § 4.88a, Diagnostic 
Code 6204.  

The Board finds that the Veteran is not entitled to a greater 
level of compensation on an extra-schedular basis.  With 
respect to the first prong of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
vertigo is inadequate.  A comparison between the level of 
severity and symptomatology of the vertigo with the 
established criteria found in the rating schedule under 
Diagnostic Code 6204 shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for vertigo.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the service-connected vertigo 
itself markedly impacted his ability to perform his job.  The 
evidence of record demonstrates that the Veteran last worked 
in the 1980's which is many years prior to the pertinent 
appeal period.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


Entitlement to a compensable evaluation prior to September 
15, 2008 and entitlement to an  evaluation in excess of 10 
percent from September 1,5 2008 for a right deviated septum.

A September 1947 rating decision granted service connection 
for a right deviated septum and assigned a non-compensable 
evaluation.  

In June 2005, the Veteran submitted a claim of entitlement to 
an increased rating for his service-connected deviated 
septum.  In January 2006, the RO denied the claim and the 
Veteran has perfected an appeal of that decision.  In October 
2008, the RO granted an increased rating for the disability 
to 10 percent effective from September 2008 which is the date 
the medical evidence shows an increase was warranted.  

The Veteran's deviated septum has been rated as non-
compensably disabling prior to September 15, 2008 and 10 
percent disabling from September 15, 2008 under Diagnostic 
Code 6502.  

Diagnostic Code 6502 provides that a 10 percent evaluation 
will be assigned for traumatic deviation of the nasal septum 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  A 10 percent 
evaluation is the schedular maximum under this Diagnostic 
Code.  

The Board finds that an increased rating is not warranted at 
any time during the appeal period.  There is no competent 
evidence of record of the presence of the requisite nasal 
obstruction prior to September 15, 2008 to warrant the 10 
percent rating and, after September 15, 2008, the evidence of 
record is insufficient to warranted consideration of an 
extraschedular evaluation.  

Computed Tomography (CT) examination of the head which was 
conducted in February 2004 was interpreted as revealing no 
bony abnormalities.  The mastoid air cells were well-aerated.  
The paranasal sinuses were clear.  There was minimal mucosal 
thickening with the ethmoid sinuses.  

A VA clinical record dated in June 2005 indicates the Veteran 
had a long history of rhinorrhea but he denied nasal 
obstruction or any other symptoms.  Physical examination 
revealed that the septum was in the midline and the 
turbinates were normal.  A nasal endoscopy was referenced as 
showing that the septum was in the midline and there were no 
lesions.  The middle turbinates were normal as were the 
eustachia openings.  The roof of the nasal cavity was normal.  

On VA examination in October 2005, the Veteran reported a 
persistent and bothersome constantly dripping nose.  Physical 
examination revealed that the nose had a narrow exit valve 
and moist mucosa and also appeared to narrow at the "int 
value" as well.  The septum was relatively straight.  The 
Veteran did not get relief from nasal sprays and did not seem 
very bothered by the symptoms.  In fact, he mentioned that he 
didn't ask for an ear, nose and throat evaluation.  An 
addendum to the examination report indicates the Veteran had 
a long standing history of bilateral clear rhinorrhea.  
Nothing made it better or worse.  He denied nasal 
obstruction, bleeding or any other symptoms.  He did have 
post-nasal drip.  Physical examination revealed that the 
septum was in the midline and the turbinates were normal.  A 
bilateral otoscopy was normal.  A nasal endoscopy revealed 
that the septum was in the midline without lesions.  The 
middle turbinate was normal as were the eustachia openings 
and the roof of the nasal cavity.  There were no lesions or 
leaks.  The diagnosis was vasomotor rhinitis.  The Veteran 
denied difficulty breathing through the nose, shortness of 
breath and speech impairment.  Physical examination revealed 
no evidence of sinus disease.  There was no nasal 
obstruction.  There were no nasal polyps.  There was a septal 
deviation.  There was no permanent hypertrophy of the 
turbinates from bacterial rhinitis.  There was no 
rhinoscleroma present.  It was determined that the Veteran 
had a deviation of the nasal septum anterior on the right.  
The deviation was minimal and non-obstructing.  There were no 
effects on the activities of daily living.  

The above cited evidence does not document a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  To the extent that the Veteran has 
alleged that he had had the requisite 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side, the Board finds that his is not the type of 
evidence which a lay person would be competent to provide.  
The Veteran is competent to report his nose was obstructed 
but he is not competent to report on the extent of the 
obstruction.  Furthermore, the evidence demonstrates that the 
Veteran, in fact, denied having an obstructed nose.  

A compensable evaluation prior to September 15, 2008 for the 
deviated septum is not warranted.  

At the time of a September 2008 VA examination, the Veteran 
complained of postnasal drip and intermittent congestion.  
Physical examination revealed a very mild septal deviation.  
There was some turbinate hypertrophy.  The Veteran did have 
nasal valve collapse.  The septal deviation was slightly 
prominent on the left side and more posteriorly on the right 
side.  There was approximately 50 percent of the normal nasal 
airway but much of this blockage was due to nasal valve 
collapse.  The greatest symptom was postnasal drainage.  The 
Veteran was awarded a 10 percent disability evaluation based 
on the report of the September 2008 VA examination.  This is 
the schedular maximum under Diagnostic Code 6502.  

The Board has considered whether the Veteran is entitled to a 
greater level or levels of compensation on an extra-schedular 
basis.  With respect to the first prong of Thun, the evidence 
in this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected deviated septum is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's deviated septum with the established 
criteria found in the rating schedule under Diagnostic Code 
6502 shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluations for the disability are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his deviated septum.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
There is nothing in the record which suggests that the 
service-connected deviated septum itself markedly impacted 
his ability to perform his job.  The evidence of record 
demonstrates that the Veteran last worked in the 1980's which 
is many years prior to the pertinent appeal period.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular ratings.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 10 percent evaluation, but no more, for the 
scar on the chin is granted, subject to the laws and 
regulations governing monetary awards.  

Entitlement to an initial evaluation in excess of 10 percent 
for vertigo is denied.  

Entitlement to a compensable evaluation prior to September 
15, 2008 and entitlement to an evaluation in excess of 10 
percent from September 15, 2008 for a right deviated septum, 
is denied.  


REMAND

The Veteran has claimed entitlement to a compensable 
evaluation for residuals of a right leg injury.  

On VA examination in April 2005, the Veteran reported 
irritation in his right leg when he sat more than a few 
minutes.  He stated that there was no skin breakdown but 
there was pain.  Physical examination revealed a 3 x 2 
centimeter scar on the right calf.  The scar was pink, 
depressed, non-tender and adherent.  There was muscle loss 
under the scar which was also 3 x 2 centimeters.  The maximum 
width of the scar was 2 centimeters and the maximum length 
was 3 centimeters.  There was no tenderness to palpation and 
there was no inflammation.  The scar was not elevated and 
there was no edema.  The scar did not exhibit skin ulceration 
or breakdown.  There was no keloid formation.  The scar was 
depressed and adhered to the underlying tissue.  The scar had 
induration or inflexibility.  The scar was normal color.  The 
scar did not result in any limitation of motion or function.  
The pertinent diagnosis was traumatic laceration of the right 
calf (MG XII) with scar residual.  

At the time of a September 2008 VA examination, the Veteran 
reported that nothing had changed since the last VA 
examination of his scars.  The Veteran reported that his 
scars do not prevent him from working and they did not affect 
his activities of daily living.  Physical examination 
revealed that the scar was on the anterior surface of the 
right lower extremity calf area and measured 3 x 2 
centimeters.  The scar was non-tender, non-adherent, flesh 
colored and very difficult for the examiner to see.  There 
was some edema in the bilateral lower extremities.  The 
pertinent assessment was healed right lower extremity scar 
with no sequelae.  

The report of the April 2005 VA examination and the report of 
the September 2008 VA examination include conflicting 
evidence.  The April 2005 report indicates the presence of 
muscle damage but the September 2008 examination is devoid of 
this evidence.  This discrepancy is problematic.  If there is 
muscle damage as suggested by the report of the April 2005 VA 
examination, an evaluation based on muscle injuries under 
Diagnostic Code 5312 is potentially applicable.  
Significantly, the extent of muscle damage or lack thereof, 
has never been the subject of an examination for compensation 
and pension purposes.  

When evaluating muscle injuries, the history of the initial 
injury must be considered.  In the current case, the service 
treatment records reveal that, in March 1944, the Veteran was 
hit by a wave and knocked down resulting in a small 
laceration and bruise.  Treatment records also indicate that 
the Veteran was treated for five days in May 1944 for 
lymphangitis on the anterior right tibia region of the right 
leg.  The Board does not have the medical training to 
determine if the lymphangitis is linked to the March 1944 
event which is the reported genesis for the currently 
service-connected right leg scar.  Furthermore, the Board is 
unable to determine if the original injury is productive of 
permanent muscle damage.  

Based on the above, the Board finds that a VA examination is 
required in order to determine if the Veteran currently 
experiences a muscle injury to the right leg.  The claim of 
entitlement to an increased rating for the right leg scar is 
inextricably intertwined and must also be remanded.  The 
veteran has also alleged that he has an injury to the bone in 
his right leg which was the result of the in-service fall.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination by an appropriately qualified 
health care professional in order to 
determine the nature and extent of 
disability which is the result of the in-
service fall in March 1944.  The claims 
file must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination.  The examiner must provide a 
detailed description of all 
manifestations of any residuals found, 
including a complete description of any 
scars found on the right lower leg.  

The examiner should be provided with the 
laws and regulations governing muscle 
injuries including 38 C.F.R. § 4.56 and 
is requested to also provide answers to 
the following:

a)  Does the Veteran, at least as likely 
as not, currently experience a muscle 
injury to Muscle Group XII as a result of 
the in-service fall in March 1944 and/or 
the lymphangitis he was treated for in 
May 1944; and/or a bone injury?

b)  If the Veteran does have a muscle 
injury as a result of the in-service fall 
in March 1944 and/or the lymphangitis he 
was treated for in May 1944, classify the 
muscle injury as slight, moderate, 
moderately severe or severe using the 
criteria set out under 38 C.F.R. § 4.56.  
Manifestations of any bone injury should 
also be set forth in detail.

c)  Is the service-connected scar on the 
right leg a deep scar?  (A deep scar is 
one associated with underlying soft 
tissue damage).

d)  Does the service-connected scar on 
the right leg result in any limitation of 
motion of the leg or any other symptoms?

A complete rationale for all opinions 
rendered must be provided.  If any 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state.  

2.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, readjudicate the claim.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


